DETAILED ACTION
	This action is in response to the applicant’s reply filed on November 29, 2021. Claims 1-9 and 11-15 are pending and address below. 

Response to Amendment
Claims 1 and 11 have been amended.  Claims 10 and 16-30 are cancelled. Claims 1-9 and 11-15 are pending and addressed below. 

Response to Arguments
Applicant's arguments filed November 29, 2021 have been fully considered but they are not persuasive. 
Regarding claims 1 and 11, applicant has argued that Barbee, US 2011/0048712 (hereinafter Barbee) does not disclose or suggest a person of ordinary skill in the art to produce a release structure that obstructs a queue of plugging device from passing through a conduit , and that only releases a portion of the queue at a time into the well. 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Further, Barbee clearly discloses a release structure including, valving members 43, 44, 45 or 112, 113, that obstructs  plugging devices 40, 41, 42 or 102 and only release a portion of the pluggin devices at a time as tool 74 is used to rotate valving members 43, 44, 45 or 112, 113, individually, in order to drop the associated plugging devices, (Barbee, par [0061]) and thereby only releasing a portion of the queue of plugging devices at a time. For these reasons it is the Examiner’s position that Barbee clearly discloses all the limitations of claims 1 and 11. 
Regarding claims 2-9 and 12-15, the arguments as presented above with respect ot claims 1 and 11 are equally applicable to claims 2-9 and 12-15.
Information Disclosure Statement
The information disclosure statements filed on October 6, 2021 and January 6, 2022 have been considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 11-13  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barbee, US 2011/0048712 (hereinafter Barbee).
Claim 1: Barbee discloses a method of deploying plugging devices in a well (wellbore 23) (method and apparatus for dropping, a ball, plug or dart during oil and gas well operations, abstract) the method comprising: 
flowing a fluid (arrows 75 indicated flow path of fluid, Fig 7, par [0054]) through a conduit (central flow channels 71) containing a queue of the plugging devices (see Fig 7-8), wherein the queue is obstructed from passing through the conduit by a release structure (valving members 43, 44, 45 or 112, 113  form release structure);
then operating an actuator (tool 74), thereby displacing the release structure (valving members 43, 44, 45 or 112, 113); and 
the release structure (valving members 43, 44, 45 or 112, 113) only releasing a portion of the queue of the plugging devices (40, 41, 42 or 102) at a time into the well in response to the operating (tool 74 is used to rotate valving members 43, 44, 45 or 112, 113 individually to drop the associated plugging devices, par [0061], thus only releasing a portion of the queue of plugging devices at a time), 
wherein the releasing further comprises the fluid flow (75) carrying the portion of the queue of the plugging devices (40, 41, 42 or 102) from the conduit into the well (plugging devices are carried by fluid 75 into string 16, see Fig 7-9).
Claim 11: Barbee discloses a deployment apparatus for deploying plugging devices in a well (wellbore 23) (method and apparatus for dropping, a ball, plug or dart during oil and gas well operations, abstract), the deployment apparatus comprising: 
a first conduit (central flow channels 71) containing a queue of the plugging devices (see Fig 7-8, 22-23), wherein a fluid flow (arrows 75 indicated flow path of fluid, Fig 7, par [0054]) passes through the first conduit (71) (see Fig 7-8, 22-23);
a release structure (valving members 43, 44, 45 or 112, 113 form release structure) that obstructs passage of the queue through the first conduit (71) (Fig 7-8); and
an actuator (tool 74) that is configured to displace the release structure (valving members 43, 44, 45 or 112, 113), wherein the release structure is adapted to only  release  a portion of the queue of the plugging devices (40, 41, 42 or 102) at a time into a second conduit (bore 51) connected to a tubular string (string 16) in the well (Fig 7-8, tool 74 is used to operate each valving member 43, 44, 45 individually when desired to drop the associate plugging device, see Fig 7-8, par [0061]), and 
wherein the fluid flow (arrows 75) carries the portion of the queue of the plugging devices (40, 41, 42 or 102)  from the first conduit (central flow channel 71 within dropping head 15), through the second conduit (bore 51), and into the tubular string (string 16) (see Fig 7-8, and 22-23).
Claim 2: Barbee discloses controlling a rate of release of the plugging devices (tool 74 is used to operate each valving member 43, 44, 45 or 112, 113 individually when desired to drop the associated plugging device, see Fig 7-8, par [0061]).
Claim 3: Barbee is silent as to the controlling is performed by controlling an operational speed of the actuator. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, for the controlling to performed by controlling an operational speed of the actuator, as one of 74 is used to rotate each valving member and at the time elapsed between the actuation of each of the valving members would determine the rate at which each plugging device deployed into the wellbore.
Claim 4: Barbee is silent as to the controlling is performed by automatically controlling the actuator, thereby automatically controlling the rate of release of the plugging devices.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to      automatically control the actuator in order to automatically control the rate of release of the plugging devices, since it has been held by the courts that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. In re Venner, 120 USPQ 192 (CCPA 1958).
Claims 5 and 12: Barbee the actuator (tool 74) rotates the release structure (tool 74 is used to rotate valving members to an open position, Fig 7-8, 22-23, par [0061], [0074]).
Claim 13: Barbee is silent as to a rate of release of the plugging devices is proportional to an operational speed of the actuator.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, for the controlling for a rate of release of the plugging devices to be proportional to an operational speed of the actuator, as one of ordinary skill in the art would understand that the speed at which the actuator tool 74 is used to rotate each valving member and at the time elapsed between the actuation of each of the valving members would determine the rate at which each plugging devices are deployed into the wellbore.

Claims 6-9 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbee as applied to claims 1 and 11, and further in view of  in view of Akbar et al., US 2007/0169935 (Akbar).
Claim 6: Barbee fails to disclose initiating degradation of the plugging devices.
Akbar discloses a ball sealer that is degradable when it has undergone a chemical breakdown (par [0041]).  Ball sealers can be degraded with various solutions including treating fluid (par [0063]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the plugging devices of Barbee with the degradable ball sealers as disclosed by Akbar as this modification would have allowed the balls to be removed from the well by introducing a treating fluid (Akbar, par [0041], [0063]).
Claim 7: Barbee, as modified by Akbar, discloses the initiating (of degradation) is performed by opening a frangible coating on retainers that retain the plugging devices (Akbar, an optional coating can be applied to protect the ball sealer when exposed to HCl and similar harsh components during a workover, par [0073]).
Claim 8: Barbee, as modified by Akbar, discloses the initiating is performed by forcing the plugging devices through a restriction (Barbee, plugging devices pass through lower end portion 33, which creates a restriction, of flow bore 51 into string 16, see Fig 1C, 8,  Akbar, degradable ball sealer compositions break-down after a period of time and dissolve in wellbore fluids, par [0063]).
Claim 9: Barbee, modified by Akbar, discloses the initiating is performed by damaging, breaking or opening retainers that retain the plugging devices (Akbar, ball sealers begin to degrade when temperatures and pressures exceed the design limits, par [0008], an optional coating can be applied to protect the ball sealer when exposed to HCl and similar harsh components during a workover, par [0073]).
Claim 14: Barbee discloses a restriction through which the balls pass when entering the wellbore (Barbee, plugging devices pass through lower end portion 33, which creates a restriction, of flow bore 51 into string 16, see Fig 1C, 8).
Barbee fails to disclose initiating degradation of the plugging devices.
Akbar discloses a ball sealer that is degradable when it has undergone a chemical breakdown (par [0041]).  Ball sealers can be degraded with various solutions including treating fluid (par [0063]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the plugging devices of Barbee with the degradable ball sealers as disclosed by Akbar such that following the balls passing through the restriction to enter the wellbore said balls are allowed to be removed from the well by introducing a treating fluid or the by the wellbore environment (Akbar, par [0041], [0063]
Claim 15: Barbee, as modified by Akbar, discloses the restriction opens a frangible coating on retainers that retain the plugging devices (Barbee, plugging devices pass through lower end portion 33, which creates a restriction, of flow bore 51 into string 16, see Fig 1C, 8, Akbar, degradable ball sealer compositions break-down after a period of time and dissolve in wellbore fluids, par [0063]).  

Conclusion
Claims 1-9 and 11-15 are rejected. No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676